DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/201 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7, 13-14, 22, and 28 directed to species non-elected with traverse in the reply filed on 11/23/2020.
However, as seen from the Examiner’s Amendment found below, the Applicant has agreed and has stated to cancel claims 7, 13-14, 22, and 28 which were directed to species non-elected in order to place the application in condition for allowance.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Krueger on 10/28/2021.

The application has been amended as follows: 

IN THE ABSTRACT
Piezoelectric sensor controllers may facilitate detection and identification of various potential fault states with 

IN THE SPECIFICATION
[0002] 

The present application relates to the commonly-owned US Patent Application 15/888,596 [[________ (ONS02722F2US)]], titled “Measuring resonance parameters of piezoelectric transducers” and filed concurrently herewith by inventors Jiri Kutej, Tomas Suchy, Marek Hustava, Pavel Horsky, and Zdenek Axman. This commonly-owned application is hereby incorporated herein by reference.

IN THE CLAIMS

Claim 1 (Currently amended) A sensor that comprises:
a piezoelectric transducer; and
a controller that drives the piezoelectric transducer to generate bursts of acoustic energy and, based on a response of the piezoelectric transducer to said driving, identifies a corresponding transducer state from a set of potential states including multiple types of transducer fault states, the identification of any such transducer fault state indicating the type of said transducer fault state,
wherein as part of identifying a corresponding transducer state, the controller derives a quality factor (Q) from the response, and
wherein the controller measures the quality factor during a driving stage of the response.
the driving stage of the response by comparing phases of current and voltage supplied to the piezoelectric transducer.

Claims 7-11 are cancelled.


Claim 12 (Currently amended): The sensor of  claim 1, wherein the controller measures the quality factor during the driving stage of the response by measuring the frequency dependence of the response.

Claims 13-14 are cancelled.

Claim 16 (Currently amended): A method of operating a piezoelectric-based sensor, the method comprising:
driving a piezoelectric transducer to generate a burst of acoustic energy;
monitoring a response of the piezoelectric transducer to said driving;
identifying, based on said response, a corresponding transducer state from a set of potential states including multiple types of transducer fault states, said identifying of any such transducer fault state indicating the type of said transducer fault state; and
if the transducer state is a fault state, reporting the type of that fault state, wherein said identifying includes deriving a quality factor (Q) from the response and said deriving includes measuring the quality factor during a driving stage of the response.

Claim 21 (Currently amended):  The method of claim 18, wherein said deriving a resonant frequency the 

Claims 22-26 are cancelled.

Claim 27 (Currently amended):  The method of  claim 16, wherein said measuring the quality factor includes determining the frequency dependence of the response.

Claim 28 is cancelled.

Claim 30 (Currently amended): A controller for a piezoelectric transducer, the controller comprising:
a transmitter to drive a piezoelectric transducer to generate bursts of acoustic energy;
a receiver to sense a response of the piezoelectric transducer to said driving; and
a core logic circuit coupled to the transmitter and to the receiver, the core logic circuit operable to identify, based on said response, a transducer state from a set of potential states including multiple types of transducer fault states, said identification of any such transducer fault state indicating the type of said transducer fault state,
wherein as part of identifying a corresponding transducer state, the core logic circuit measures a quality factor (Q) during a driving stage of the response.

Reasons for Allowance

Claims 1-6, 12, 15-21, 27 and 29-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1,
 Nakao et al. (US 2019/0337015; “Nakao”; for the usage of the effectively filed date, the English machine translation for JP 2017-011456 is provided herewith)
teaches a sensor (100; Figure 1) that comprises: 
a piezoelectric transducer (120; Figure 1; [0034]); and
 a controller (110, 140-150 and 200; Figure 1) that drives ([0033 and 0036]) the piezoelectric transducer (120) to generate bursts of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy, are produced throughout time; [0033 and 0035]) and, based on a response (due to the driving of the transducer 120, a receive signal is obtained; [0037]) of the piezoelectric transducer (120) to said driving ([0003 and 0036]), identifies a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) from a set of potential states (state when water droplets adheres to the transducer 120 and state when mud adheres to the transducer 120; [0042-0043]) including multiple types transducer fault states (the anomaly determination is determined based on 1) a fault state due to mud adhering to 
wherein as part of identifying a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]), the controller (110, 140-150 and 200; Figure 1) derives a quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]) from the response (Q-factor is determined by using the receive signal; [0040-0043, 0054, 0056]).
Watanabe et al. (US 20190339370; hereinafter “Watanabe”; for the usage of the effectively filed date, the English machine translation for JP 2017-011157 is provided herewith) teaches the identification of any such transducer fault state ([0099-0108]) indicating the type of said transducer fault state ([0099-0108]).
In claim 1, the specific limitations of "wherein the controller measures the quality factor during a driving stage of the response" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims dependent on claim 1 are also allowed.



Regarding claim 16, 
 Nakao teaches 
a method (paragraphs [0033-0043] describes the operation of the transducer 120 and determining an anomaly of the transducer 120) of operating a piezoelectric-based sensor (120; Figure 1), the method ([0033-0043]) comprising: driving ([0003 and 0036]) a piezoelectric transducer (120; Figure 1; [0034]) to generate a burst of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy; [0033 and 0035]);

 identifying, based on said response (receive signal; [0037]), a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) from a set of potential states (stare when water droplets or mud adheres to the transducer 120; [0042-0043]) including multiple types of transducer fault states (the anomaly determination is determined based on 1) a fault state due to mud adhering to the transducer 120 or 2) a fault state due to water droplets adhered to the transducer 120; thus having a multiple types of transducer fault states; [0042-0043]); and
 if the transducer state is a fault state (when water droplets or mud is adhered to the transducer 120; [0042-0043]), reporting that fault state (the stated of water droplets or mud adhered to the transducer 120 is reported to a user when the of the occurrence of the anomaly is present; [0042-0043]); 
wherein said identifying (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) includes deriving a quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]) from the response (Q-factor is determined by using the receive signal; [0040-0043, 0054, 0056]).

Watanabe teaches said identifying of any such transducer fault state ([0099-0108]) indicating the type of said transducer fault state ([0099-0108]); and if the transducer state is a fault state ([0099-0108]), reporting the type that fault state (signal 
In claim 16, the specific limitations of "said deriving includes measuring the quality factor during a driving stage of the response" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims dependent on claim 16 are also allowed.


Regarding claim 30,
 
Nakao teaches 
a controller (110, 140-150 and 200; Figure 1) for a piezoelectric transducer (120; Figure 1; [0034]), the controller (110, 140-150 and 200) comprising: 
a transmitter (116; [0033]) to drive a piezoelectric transducer (120; Figure 1) to generate bursts of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy, are produced throughout time; [0035]);
 a receiver (122 and 130; Figure 1; [0034 and 0037]) to sense a response (due to the driving of the transducer 120, a receive signal is obtained or sensed by elements 122 and 130; [0037]) of the piezoelectric transducer (120) to said driving (due to the driving of the transducer 120, a receive signal is obtained or sensed by elements 122 and 130; [0037]); and 
a core logic circuit (112, 114, 140-150 and 200; Figure 1) coupled to the transmitter (116; Figure 1) and to the receiver (122 and 130; Figure 1), the core logic (112, 114, 140-150 and 200) operable to identify, based on said response (due to the driving of the transducer 120, a receive signal is obtained; [0037]), a transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) 
Watanabe teaches said identification of any such transducer fault state ([0099-0108]) indicating the type of said transducer fault state ([0099-0108]).
In claim 30, the specific limitations of "wherein as part of identifying a corresponding transducer state, the core logic circuit measures a quality factor (Q) during a driving stage of the response" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims dependent on claim 30 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856